173 S.W.3d 617 (2005)
KENTUCKY BAR ASSOCIATION, Movant
v.
Sandra Camille BROOKS, Respondent.
No. 2005-SC-0542-KB.
Supreme Court of Kentucky.
August 25, 2005.
Case Ordered Published by Supreme Court October 13, 2005.
Bruce K. Davis, Linda Gosnell, Frankfort, KY, Counsel for Kentucky Bar Association.
Sandra Camille Brooks, Oliver H. Barber, Louisville, KY, Counsel for Sandra Camille Brooks.

OPINION AND ORDER
On January 8, 1997, the Kentucky Bar Association (KBA) served Respondent with a letter, sent pursuant to SCR 3.460, directing her to discontinue the unauthorized practice of law. On July 11, 2005, the KBA filed a Motion for a Show Cause Rule pursuant to SCR 3.460, alleging that Respondent had violated its directive to discontinue her unauthorized practice of law. On July 12, 2005, this Court issued a rule ordering Respondent to show cause why she should not be held in contempt for violating the KBA's directive. Respondent filed her response on July 18, 2005, alleging compliance with the 1997 directive. On July 28, 2005, Respondent filed an amended verified response, requesting this Court to dispense with a hearing in the matter and admitting the said allegations.
1. Respondent is known to operate a business variously known as Legal Self-Help, Inc./Brooks Consumer Credit Consulting Agency, Inc./Brooks Legal Self-Help Services.
2. Respondent is not admitted to practice law in the State of Kentucky.
3. On January 8, 1997, the Kentucky Bar Association (KBA) served Respondent with a letter, sent pursuant to SCR 3.460, directing her to discontinue the unauthorized practice of law.
4. In an Order dated April 27, 2004, Respondent was found to have engaged in the unauthorized practice of law by the United States Bankruptcy Court in the Eastern District of Kentucky. Respondent unsuccessfully appealed that Order.
5. On July 11, 2005, the KBA filed a Motion for a Show Cause Rule pursuant to SCR 3.460, alleging that Respondent had *618 violated its 1997 directive to discontinue her unauthorized practice of law. On July 12, 2005, this Court issued a rule ordering Respondent to show cause why she should not be held in contempt for violating the KBA's directive. Respondent filed her response on July 18, 2005, alleging compliance with the 1997 directive.
6. For the stated purpose of resolving the said controversy, Respondent amended her July 18, 2005, response, admitting that she engaged, subsequent to a 1997 directive issued by the KBA, in the unauthorized practice of law by advising customers how to fill out the Schedule C portion of their Petitions filed in the United States Bankruptcy Court. Respondent further admits that such practice was in direct violation of the KBA directive to cease and desist in the unauthorized practice of law.
7. Respondent requests this Court to dispense with an evidentiary hearing pursuant to SCR 3.460(2) and to find her in civil contempt of this Court for the unauthorized practice of law in violation of the 1997 KBA directive. Respondent further requests this Court to impose a sanction in the amount of one thousand five hundred dollars ($1,500) to be paid as reimbursement to the KBA for the time and expense it incurred in this matter. Respondent additionally agrees to pay any costs or fees associated with these proceedings.
8. Respondent agrees to not engage in the unauthorized practice of law in the future.
9. The KBA is not opposed to Respondent's proposed resolution in this matter.
ACCORDINGLY, IT IS HEREBY ORDERED:
(1) Pursuant to SCR 3.460, Respondent is found to be in civil contempt of this Court for the unauthorized practice of law in violation of a 1997 KBA directive.
(2) Respondent is ordered not to engage in the unauthorized practice of law in the future.
(3) Respondent is sanctioned for her contempt in the amount of one thousand five hundred dollars ($1,500.00), to be paid to the KBA as reimbursement for its time and expense associated with this matter.
(4) As of this date, the KBA has not alerted this Court of any costs or fees due or owing in connection with this action.
LAMBERT, C.J., COOPER, GRAVES, JOHNSTONE, ROACH and SCOTT, JJ., concur.
WINTERSHEIMER, J., concurs in result only.
ENTERED: August 25, 2005.
  /s/ Joseph E. Lambert
  Chief Justice